Citation Nr: 0115167	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-16 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 rating decision by the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA), Regional 
Office (RO).  The veteran testified at a videoconference 
hearing before the undersigned Acting Member of the Board in 
March 2001.

The issue of entitlement to service connection for 
generalized anxiety disorder will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy.

2. There is no credible evidence of record of a stressor.

3. There is no medical diagnosis of PTSD in the veteran's 
case.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law. This new statute provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board finds that the VCAA applies to the instant 
case.

After reviewing the claims file, the Board finds that there 
has been substantial compliance by the RO with the 
notice/assistance provisions of the VCAA.  The record 
includes a VA examination report, which the Board finds to be 
adequate for rating purposes, as well as VA treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board, therefore, finds 
that the record as it stands is complete and adequate for 
appellate review.  The Board does note the veteran's 
representative's suggestion that there may be service medical 
records missing; she stated that records of inservice 
treatment by a psychiatrist are not part of the claims 
folder.  However, the Board has reviewed the service medical 
records and can find no objective indication that there are 
any records missing.  The service medical records contain no 
complaints of a psychiatric nature and there is no suggestion 
in the records that he was ever referred to a psychiatrist.  
Without some objective indication that there are records 
missing, the Board finds that a remand to search for records 
is not required under the VCAA.  

It is further noted that the representative has requested 
that the claims file be remanded in order to obtain medical 
treatment records developed between 1992 and the present.  
Again, the Board finds that such a remand is not required 
under the circumstances of this case, particularly since the 
veteran has denied ever receiving any psychiatric treatment.  
Assistance in obtaining records compiled many years after the 
veteran's separation from service which do not relate to his 
psychiatric status would not aid in substantiating the claim 
currently before the Board.  

Further, the veteran and his representative were adequately 
notified by the RO of the applicable laws and regulations 
which set forth the criteria for entitlement to entitlement 
to service connection for PTSD.  The Board finds that the 
discussions in the rating decision, statement of the case,  
and RO letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with the VCAA's notification 
requirement.  The Board, therefore, concludes that the record 
as it stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the VCAA.  Under the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  Under the applicable 
regulation, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2000).

A review of the veteran's service medical records shows no 
complaints or findings of a psychiatric nature during his 
active service.  His November 1963 entrance examination and 
his December 1965 separation examination both noted that he 
was psychiatrically normal; significantly, neither 
examination showed any complaints of psychiatric symptoms.

His Form DD-214 indicates that he had received the Vietnam 
Service Medal; there is no indication that he received any 
combat citations or awards; it was specifically noted that no 
wounds had been suffered as a result of enemy action.  His 
military occupational specialty was supply handler.

VA treatment records developed between 1979 and 1989 showed 
no complaints of or treatment for a psychiatric disorder.

A psychological evaluation was conducted by a state in March 
1991 in conjunction with a request for vocational 
rehabilitation.  During the interview, the veteran appeared 
to be cooperative in spite of obvious feelings of inadequacy 
and depression.  It was commented that his poor eye sight 
probably affected the test results.  The diagnostic 
impression was learning disorder-reading and spelling.

The veteran was afforded a VA examination in September 1994.  
At the time of this examination, he denied ever having been 
treated for a mental or nervous disorder.  His symptoms 
included palpitations, shortness of breath, dizziness, sweaty 
palms and tightness in the stomach.  Whenever he would become 
tense, he would experience throbbing-type headaches.  He 
noted that he tried to avoid people and indicated that he had 
frequent nightmares, although he could not recall their 
content.  He stated that he had been a supply handler in 
service, and that he had unloaded bombs from ships and dead 
bodies from aircraft.  He admitted that he had not been 
involved in any combat, but stated that he had heard mortar 
and rocket fire.  The mental status examination noted that he 
was warm and friendly.  He sat on the edge of his chair with 
his arms folded.  He was dressed casually and smiled 
throughout the interview.  He talked rapidly and gave short 
answers to questions.  He displayed poor eye contact and was 
non-spontaneous, although he responded to direct questions.  
He was coherent, goal directed and had no delusions or 
hallucinations.  His mood was described as depressed and his 
affect was flattened.  There was no suggestion of any memory 
impairment and he was oriented in three spheres.  The 
impression was moderately severe generalized anxiety disorder 
(GAD).

Following this examination, the veteran submitted copies of 
VA treatment records developed between January 1993 and 
September 1994.  None of these showed any treatment for 
psychiatric complaints and they contained no diagnosis of 
PTSD.

In March 2001, the veteran testified before the undersigned 
Acting Member of the Board at a videoconference hearing.  
During the hearing, he claimed that he had been seen by a 
psychiatrist during boot camp; he indicated that he could not 
adjust to military life.  He again stated that he had 
unloaded bodies and bombs.  He said that the constant 
shooting had scared him, that he was afraid of what would 
happen if one of the ships loaded with bombs had been hit.  
He asserted that he had been nervous ever since service and 
that he had trouble sleeping.  He indicated that his mother 
had told him that he had nightmares, but he could not recall 
the content of these dreams.  He again denied ever receiving 
any treatment for psychiatric complaints.

After a careful review of the evidence of record, the Board 
finds that evidence does not support entitlement to service 
connection for PTSD.  The objective evidence of record does 
not show that the veteran was ever engaged in combat.  
"Engaged in combat with the enemy" has been defined as 
requiring that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  In the instant case, the evidence 
indicates that the veteran was engaged in a noncombat 
military occupation, namely, supply handler.  His DD-214 did 
not indicate the receipt of any combat badges, and there was 
no indication that he had suffered any wounds as a result of 
enemy action.  Moreover, the veteran admitted at his 
September 1994 VA examination that he had not been involved 
in any combat.  Therefore, there is no objective evidence 
that the veteran was "engaged in combat with the enemy" and 
the Board finds that he did not do so.  

When it is found that a veteran was not engaged in combat, 
there must be corroboration in the service records or in 
other credible sources that the claimed inservice stressors 
actually occurred.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); aff'd 124 F.3d 228 (Fed. Cir. 1997).  However, the 
record in this case does not contain any corroboration that 
the veteran experienced or witnessed an event which resulted 
in a response of intense fear, helplessness or horror.  While 
the veteran had stated that he had unloaded bombs from 
merchant ships and had unloaded bodies from aircraft, there 
is no objective supporting evidence that he engaged in such 
activities.  He also alleged that he had heard mortar and 
rocket fire; however, there is no corroboration that mortar 
or rocket fire landed near him.  The Board concludes that 
there is no credible supporting evidence of record of a 
stressor.  

In addition, the record does not contain any diagnosis of 
PTSD.  The VA examination diagnosed GAD, not PTSD.  The 
veteran's representative has stated that, because PTSD is an 
anxiety disorder, service connection should be awarded.  
While the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., revised 
1994) (DSM-IV) does classify PTSD as an anxiety disorder, 
there is a specific requirement under VA regulations which 
must be met before service connection may be granted; PTSD 
must be diagnosed in accordance with DSM-IV.  Under the 
provisions of DSM-IV, PTSD is a distinct disorder with its 
own specific symptomatology.  Anxiety and PTSD are not the 
same disorder and are not interchangeable.  As such, a 
diagnosis of GAD does not constitute a diagnosis of PTSD.  
Therefore, a diagnosis of GAD does not establish entitlement 
to service connection for PTSD.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 

ORDER

Service connection for PTSD is denied.

REMAND

A review of the record indicates that the veteran was denied 
entitlement to service connection for GAD on a direct basis 
by the RO; in February 1999, he filed a notice of 
disagreement with that determination.  The RO did not provide 
the veteran with a statement of the case concerning that 
issue.  The United States Court of Appeals for Veterans 
Claims has held that, in this circumstance, the Board must 
remand the issue to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, this case will be REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case concerning the issue of entitlement 
to service connection for GAD on a direct 
basis.  The veteran and his 
representative should be given the 
appropriate time to perfect his appeal 
with the submission of a substantive 
appeal.  If, and only if, he files his 
substantive appeal in a timely manner, 
then that issue should be certified to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 



